Case 1:19-cv-01722-STV Document 1 Filed 06/12/19 USDC Colorado Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO



    ELUID VILLARREAL

           Plaintiff,

    v.

    WALMART INC.

           Defendant.


                                        COMPLAINT



          Eluid Villarreal, through his attorney, Paul Maxon, brings this lawsuit for

   disability discrimination and retaliation. His allegations are as follows:

                               JURISDICTION AND VENUE

   1.    Plaintiff Eluid “Gil” Villarreal is a Colorado resident who lives in Aurora,

         Colorado. At all relevant times, he was a resident of this state.

   2.    Defendant is a Delaware corporation that regularly conducts business within

         the State of Colorado.

   3.    Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331, 1332

         and 1343, and this action is authorized and instituted pursuant to 29 U.S.C.

         § 626(c).

   4.    Venue is proper in this Court as the unlawful employment practices alleged

         were committed within the jurisdiction of the United States District Court for

         the District of Colorado.



                                              1
Case 1:19-cv-01722-STV Document 1 Filed 06/12/19 USDC Colorado Page 2 of 13




                              FACTUAL ALLEGATIONS

   5.   Mr. Villareal has been a high performing employee for Defendant for 24

        years. Until March 2018, all his performance reviews were positive. In early

        2017, he was given an Outstanding Service Award for his 20 years of work

        with Defendant. At approximately the same time, the Company rated him as

        a “Solid Performer” on his annual review for his position as Fresh Assistant

        Store Manager.

   6.   Unfortunately, Mr. Villarreal suffesr from hypoxia, diabetes, chronic

        obstructive pulmonary disease, and hernia, all of which Defendant is aware.

   7.   On June 24, 2017, while working at Defendant’s Aurora location, Mr.

        Villarreal suffered an incarcerated umbilical hernia. The condition was life

        threatening, and required surgery, but Defendant’s insurance company,

        which Defendant owns, took 30 days to approve the procedure.

   8.   On July 7, 2017, while on medical leave related to his hernia, Mr. Villarreal

        was called by Defendant’s employee Eric Krause and told that he was being

        replaced.

   9.   Mr. Villarreal returned to work on approximately September 23, 2017, with

        restrictions related to his surgery—he had to use a wheel chair while

        working and needed to use oxygen. When Defendant learned of these

        restrictions it moved him into the apparel department, and attempted to

        place him on the overnight shift. On his first day back, when he informed his

        supervisor Rob Novaro that he was on medication, Defendant sent him

        home.




                                            2
Case 1:19-cv-01722-STV Document 1 Filed 06/12/19 USDC Colorado Page 3 of 13




   10. On September 24, 2017, the day after Mr. Villarreal returned to work,

        Defendant’s Human Resource Manager Lisa Stanco accused him of

        “coming and going as you please,” and of having poor attendance. On

        September 26, he complained to her that he believed that these actions

        were being taken against him for having been injured on the job and taking

        medical leave.

   11. On approximately November 4, 2017, two weeks after Mr. Villarreal

        complained about discrimination, he was asked by Mike Hedges,

        Defendant’s Store Manager, to tour the ladies wear department. Mr.

        Villarreal explained that he could not tour at that time because he was

        running low on oxygen. Nevertheless, Mr. Hedges forced Mr. Villarreal to

        tour the department, causing him to run out of oxygen. When this happened,

        he informed Hedges that he needed to end the tour, but Hedges would not

        permit it. As a result, Mr. Villarreal lost consciousness and fell out of his

        wheelchair. Defendant did not call an ambulance, and Mr. Villarreal drove

        himself to the hospital.

   12. Despite these medical challenges, Mr. Villarreal continued to perform his job

        well. In December 2017, Defendant moved him back into the Fresh

        Department, because it had done poorly in his absence. After his

        reassignment, Mr. Villarreal received immediate positive feedback regarding

        his performance. For example, on December 17, 2018, he was told by the

        Defendant’s Operations Manager Ryan Nylander that his produce area

        “Looks awesome.” This feedback was consistent with that which Mr.




                                             3
Case 1:19-cv-01722-STV Document 1 Filed 06/12/19 USDC Colorado Page 4 of 13




        Villarreal received from numerous other supervisors, including Defendant’s

        Food Manager, Mike McClain, and Defendant’s Vice president, David

        Carmen, all of whom told Mr. Villarreal that his performance was strong.

   13. In late March 2018 Mr. Villarreal was given his annual review for 2017.

        Although he had been told by his supervisors that his performance was

        strong, he was given an overall rating of “Development Needed.” The 2017

        review was the first time in Mr. Villarreal’s 20 plus years with Defendant that

        he had been given a negative rating on his annual review. 2017 was also

        the year that he took the most medical leave, and the only one when he had

        to work with restrictions.

   14. At approximately the same time that Defendant gave Mr. Villarreal this

        negative review, the company forwarded him the profit and loss statements

        for his department. They showed that his department was the most

        profitable in the region.

   15. On March 30, 2018, Mr. Villarreal complained to Michael Hedges that the

        review was discriminatory based on his disabilities and on the job injury.

        Shortly thereafter, Mr. Hedges told Mr. Villarreal that he did not have any

        “results,” even though his department was the extremely profitable.

   16. On April 8, 2018, Mr. Villarreal had to leave work early because he was out

        of oxygen. However, Defendant’s manager Kathleen Greer told him that he

        could not leave because he had exhausted his available sick time.

   17. On approximately April 12, Defendant wrote Mr. Villarreal up for having 12

        “outs” (items not in stock) in 3 days. Managers in other departments had




                                            4
Case 1:19-cv-01722-STV Document 1 Filed 06/12/19 USDC Colorado Page 5 of 13




        hundreds of outs, but received no write ups. That same day, Defendant’s

        Divisional Vice President told Mr. Villarreal that his department looked

        “amazing”.

   18. On April 13, 2018, Mr. Villarreal was informed by his supervisor Mike

        Hedges that he needed to hire more people for his department in order for it

        to function properly. Mr. Hedges agreed and authorized Mr. Villarreal to do

        so. However, in the subsequent months, whenever Mr. Villarreal hired

        someone, they were placed into a different department in a deliberate

        attempt by Defendant’s management to understaff his department to hinder

        his performance.

   19. On April 18, 2018 Mr. Villarreal complained that Defendant’s interference

        with his hiring was discriminatory. The following day he was yelled at by Mr.

        Hedges in front of co-workers.

   20. On April 22, 2018, Mr. Villarreal made another complaint of discrimination,

        this time to Katherine Greer, Defendant’s Manager. Approximately two

        weeks later Mr. Villarreal learned that he was the only manager in the store

        removed from the “Grid,” the whiteboard that assigns managerial duties.

   21. In addition, at various times during April and May 2018, Mr. Villarreal was

        excluded from managerial meetings, not offered trainings that other

        managers were given, had his supervisors discuss his medical conditions in

        front of co-workers, denied wheelchair access to parts of Defendant’s store,

        and was scheduled to work at times when he had requested time off for

        doctor’s appointments.




                                            5
Case 1:19-cv-01722-STV Document 1 Filed 06/12/19 USDC Colorado Page 6 of 13




   22. On June, 7, 2018, Mr. Villarreal filed a charge of discrimination with the

        EEOC against Defendant, alleging disability discrimination and retaliation.

   23. On June 12, 2018 Defendant denied Mr. Villarreal time off for a medical

        procedure. That same day, Mr. Hedges yelled at Mr. Villarreal on the sales

        floor, and continued excluding Mr. Villarreal from departmental meetings.

   24. On June 13, 2018, Mr. Hedges and Ms. Greer informed Mr. Villarreal that,

        going forward, he had to have his section of the store set up by 4:00 A.M.,

        instead of 9:00 A.M. In Mr. Villarreal’s 20 plus years working for Defendant,

        this was the first time it had required him to have his area prepared by that

        time.

   25. On June 14, 2018, Mr. Villarreal was placed on lifting restrictions by his

        doctor and provided documentation of that restriction to Defendant.

   26. On June 15, 2018, Mr. Hedges yelled at Mr. Villarreal for not having his area

        set up by 4 A.M. That day, Mr. Villarreal’s attorney sent Mr. Hedges and

        Defendant’s human resources representative Molly Donahue a cease and

        desist letter, specifically invoking the Americans with Disabilities Act

        (“ADA”).

   27. On June 18, 2018, Mr. Villarreal attended a doctor appointment. Shortly

        after his return, he was given negative performance feedback by

        Defendant’s manager J.J. Caro, regarding alleged stocking deficiencies. Mr.

        Villarreal’s co-workers had many more substantial deficiencies, but did not

        receive similar feedback.




                                             6
Case 1:19-cv-01722-STV Document 1 Filed 06/12/19 USDC Colorado Page 7 of 13




   28. On June 23, 2018, Mr. Villarreal learned that Defendant changed his

        schedule to require him to work on July 3, despite the fact that he had

        informed the company that he had a family obligation that day, and had

        been approved for time off. Later on the 23rd, he went to use his wheel

        chair, and discovered that it had been unplugged and was uncharged and

        inoperable. After work, when he returned to his vehicle in Defendant’s

        parking lot, he discovered that his tail lights had been smashed.

   29. On June 24, 2018, Mr. Villarreal’s doctor placed him on additional work

        restrictions, requiring him to use a wheelchair. Later that day, he was told

        that he had to park his wheelchair in a maintenance closet that was infested

        with mice.

   30. On June 26, 2018, Defendant scheduled Mr. Villarreal to work from 3 P.M.

        until 3 A.M. The next day, his attorney sent another cease and desist letter

        to Defendant, again invoking his rights under the ADA.

   31. On July 3, 2018 (the day Mr. Villarreal had requested off) Mr. Hedges did a

        store tour with all other store managers except Mr. Villarreal. On the 10th,

        Mr. Villarreal was required to start work at 5 A.M., and Defendant put up a

        bulletin board with all manager’s pictures except his. On the 12th, Mr.

        Hedges threatened to “send [him] home permanently,” and then assigned

        him trash duty. Shortly thereafter, Mr. Villarreal discovered that Defendant

        was often scheduling him to work early mornings after scheduling him to

        work late the night before. On the 23rd, Mr. Hedges falsely accused Mr.

        Villarreal of stealing walkie-talkies.




                                                 7
Case 1:19-cv-01722-STV Document 1 Filed 06/12/19 USDC Colorado Page 8 of 13




   32. On July 30, 2018, Mr. Villarreal had a meeting with Mr. Hedges where he

        told Mr. Hedges that he believed that he was being discriminated and

        retaliated against. Hedges responded angrily by saying that in raising this

        issue Mr. Villarreal was “attacking” him personally and that it “…pisses [him]

        off for [me] to even say that…”

   33. On August 3, 2018, Mr. Hedges got within 1 inch of Mr. Villarreal’s face and

        yelled at him for approximately 10 minutes. On the 16th, Hedges yelled at

        Mr. Villarreal again and prevented him from leaving Hedges’ office.

   34. On August 18, 2018, Mr. Villarreal had surgery to repair his work-related

        hernia. On the 27th, he was placed on work restrictions, and told that he

        would need to use oxygen and a wheelchair throughout the day, as well as

        be given time off for doctors’ appointments. On the 30th, he was approved

        to use parking spaces reserved for disabled people. On the 31st, while in a

        small back office, a police officer hired by Defendant questioned him about

        his disability, and then fired his taser.

   35. On September 4, 2018, Mr. Hedges and Molly Donahue informed Mr.

        Villarreal that he was being investigated for texting other employees,

        something that is routinely done by other workers. On September 24, Mr.

        Villarreal applied for medical leave, which he began at approximately the

        same time. During his leave, Ms. Donahue repeatedly called him about her

        investigation, and Defendant regularly alerted him about work related

        issues.




                                              8
Case 1:19-cv-01722-STV Document 1 Filed 06/12/19 USDC Colorado Page 9 of 13




   36. On November 1, 2019, Mr. Villarreal had a phone call with Mr. Hedges to

        discuss his return to work. During the call, Hedges informed Mr. Villarreal

        that Defendant hired him an “assistant”. However, this “assistant” was

        actually an asset protection agent, who was assigned to shadow Mr.

        Villarreal throughout the work day. None of his co-workers were monitored

        in this way.

   37. On November 9, 2018, Mr. Villarreal returned to work. .After his return,

        Defendant paid him $85 of approximately $2600 that he was owed in paid

        time off. On the 11th, Ms. Greer informed him that his responsibilities for the

        deli and bakery had been taken away. On the 12th of the month, he

        discovered that Defendant removed him from one of its computer systems.

        That same day, his department held a conference call, but excluded him. In

        the following days, he discovered that he had also been locked out of the

        scheduling and hiring system, and was no longer allowed to participate in

        interviewing job candidates. On the 16th, he complained to Defendant that

        these actions are discriminatory and retaliatory. On the 29th, Mr. Hedges

        reprimanded him for not moving juice out of the dairy section, a task that he

        could not perform from his wheelchair.

   38. On December 2-3, 2018, Mr. Villarreal was again out of work on medical

        leave. On the 4th, although it was Chanukah, he returned to work, even

        though his Christian peers are given off for Christmas. On the 13th, he

        discovered that his co-workers received food safety training and

        certification, but he was excluded from this process. That same day, Mr.




                                            9
Case 1:19-cv-01722-STV Document 1 Filed 06/12/19 USDC Colorado Page 10 of 13




        Hughes and Ms. Greer interviewed his co-workers and asked them

        questions about him, apparently as part of some sort of investigation.

   39. Beginning in approximately February 2019, Mr. Villarreal was again placed

        on medical leave. He returned on March 18, and was informed that he had

        been moved to a different section of the store, and was now required to

        work overnight. On the 22nd, he complained to Defendant that these actions

        are discriminatory and retaliatory. The company took no action in response.

        On the 27th and 28th he again complained to Defendant that his new

        section is not wheelchair accessible, and requested a transfer back to his

        old department as an ADA accommodation. Again, Defendant took no

        action in response.

                              FIRST CAUSE OF ACTION:
                             DISABILITY DISCRIMINATION
                        THE AMERICANS WITH DISABILITIES ACT
                              42 U.S.C. §§ 12101, et seq.

    40. As a person with multiple serious medical conditions, Plaintiff has a

        disability as defined by law.

    41. As demonstrated by his outstanding performance, Plaintiff was qualified for

        his position.

    42. Plaintiff required reasonable accommodation in the form of medical leave,

        reinstatement, and job modification.

    43. Defendant could accommodate Plaintiff’s requested accommodations

        without undue hardship.




                                           10
Case 1:19-cv-01722-STV Document 1 Filed 06/12/19 USDC Colorado Page 11 of 13




    44. Defendant discriminated against Plaintiff by failing to accommodate his

        medical restrictions, assigning him undesirable tasks, removing his

        supervisory authority, and other adverse actions as described above.

    45. Defendant failed to engage in the interactive process.

    46. Defendant retaliated against Plaintiff after he requested accommodation and

        invoked his rights under the ADA.

    47. Defendant subjected Plaintiff to a hostile work environment because of his

        request for accommodation and disability.

    48. Defendant’s actions were in violation of the Americans with Disabilities Act,

        42 U.S.C. §§ 12101, et seq..

    49. Mr. Villarreal has been injured as a result of Defendant’s actions or lack

        thereof.


                           SECOND CAUSE OF ACTION:
                           FAMILY AND MEDICAL LEAVE
                      THE FAMILY AND MEDICAL LEAVE ACT
                    29 U.S.C. §§ 2601-2654; 29 U.S.C. § 2612(a)(1)

    50. Mr. Villarreal suffers from a serious health condition, and is a qualified

        employee under the Family and Medical Leave Act.

    51. Mr. Villarreal availed himself of a protected right under the FMLA by

        requesting and taking medical leave.

    52. In retaliation for Mr. Villarreal’s request for medical leave, Defendant

        subjected him to adverse employment actions.

    53. Defendant interfered with Mr. Villarreal’s medical leave.

    54. Defendant discriminated against Villarreal for taking medical leave.




                                            11
Case 1:19-cv-01722-STV Document 1 Filed 06/12/19 USDC Colorado Page 12 of 13




    55. There was a causal connection between Mr. Villarreal’s exercise of his

        rights under the FMLA and Defendant’s adverse actions.

    56. Mr. Villarreal has been injured as a result of Defendant’s actions or lack

        thereof.

                                DEMAND FOR JUDGMENT

          Plaintiff respectfully requests that this Court enter judgment in his favor

   and against Defendant and award him all relief as allowed by law, including, but

   not limited to, the following:

          a. Actual economic damages as established at trial;

          b. Compensatory damages including, but not limited to, those for future

              pecuniary losses, emotional pain, suffering, inconvenience, mental

              anguish, loss of enjoyment of life, and other nonpecuniary losses;

          c. Punitive damages;

          d. Pre-judgment and post-judgment interest at the statutory rate;

          e. Attorneys’ fees, costs and expenses; and

          f. Such further relief as justice requires.



       PLAINTIFF DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE.


          Respectfully submitted this 12th day of June, 2019.

                                             s/ Paul Maxon
                                             Paul Maxon (Atty. Reg. # 37251)
                                             The Law Office of Paul Maxon, P.C.
                                             4450 Arapahoe Avenue
                                             Boulder, CO 80303
                                             Telephone: (303) 473-9999
                                             Fax: (303) 415-2500



                                            12
Case 1:19-cv-01722-STV Document 1 Filed 06/12/19 USDC Colorado Page 13 of 13




                                      E-mail: paulmaxon@maxonlaw.com
                                      Attorney for Plaintiff Eluid Villarreal




                                    13
